Citation Nr: 1829563	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  18-07 413	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an earlier effective date to the recognition of the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to January 1971.  This matter is on appeal to the Board of Veterans' Appeals (Board) from a November 2016  issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In written correspondence from April 2018, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her pending appeal for an earlier effective date for the recognition of her spouse as a dependent spouse.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


